Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 19, 2018

                                      No. 04-18-00368-CV

                        IN THE INTEREST OF B.J.B., et. al, Children,
                                      Appellant

                 From the 451st Judicial District Court, Kendall County, Texas
                                 Trial Court No. 13-311-CCL
                        Honorable Michael P. Peden, Judge Presiding

                                         ORDER
        The court reporter has filed a notification of late record stating that the appellant has
failed to pay or make arrangements to pay the reporter’s fee for preparing the record. It is
therefore ORDERED that appellant provide written proof to this court within ten days of the
date of this order that: either (1) the reporter’s fee has been paid or arrangements have been made
to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of July, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court